DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/23/2021 has been entered.
3.	As directed by the amendment: claims 1 and 21 have been amended, claims 14 and 17 have been canceled previously, and no claims have been added Thus, claims 1-13, 15-16 and 18-24 are currently pending in this application, claims 18 and 19 remain withdrawn from consideration.

Claim Rejections - 35 USC § 112
4.	In light of Applicant's Amendment of 04/23/2021, the rejection of claims 21-24 under 35 U.S.C. §112 (pre-AIA ), second paragraph, set forth in the Office Action of 01/25/2021, is hereby withdrawn.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-6, 8-13, 15-16 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lichau et al. (hereinafter “Lichau”) (EP 2677174 A2, English translation appended) in view of Shiozawa (Pub. No.: US 2018/0266440 A1), as evidenced by Lee (Pub. No.: US 2016/178265 A1).
Regarding claims 1 and 12, Lichau  discloses a fan, comprising:
a fan frame (fan frame FF, as depicted in annotated Figure 2) comprising a base (base portion BP32 or inner wall 32, as presented in Paragraphs [0105]-[0106]), 

a driving device (electric motor 1, as detailed in Paragraph [0112]) disposed on the base (the electric motor 1 is directly or indirectly situated on the base portion BP32) and comprising: 
a stator structure (stator 2) comprising a bushing (bushing portion BP11) and an upper shell (6); and 
a rotor structure (rotor 3) disposed corresponding to the stator structure (the rotor 3 is undoubtedly corresponding to the stator 2, as discussed in Paragraphs [0066]-[0068]) and comprising: 
at least a bearing (roller bearing 10, as shown in annotated Figure 2) disposed in the bushing (as stated in Paragraph [0114], the roller bearing 10 is clearly being provided within the bearing area or bushing portion BR11), 
a shaft (rotor shaft 4) disposed through the bearing (the rotor shaft 4 being arranged via the roller bearings 10, as depicted in annotated Figure 2 and detailed in Paragraph [0128]), 
a rotor shell (base body 19, as presented in Paragraphs [0082] and [0084]-[0087]) connected with the shaft (the base body 19, which is used to designate the rotor shell, is surely connected with the rotor shaft, as depicted in annotated Figure 2), and 


    PNG
    media_image1.png
    612
    736
    media_image1.png
    Greyscale

Particularly, Lichau demonstrates that the blower cover 13, which surrounds the fan wheel 8 like a spherical cap, is extending at least from the motor housing edge 12 and 

    PNG
    media_image2.png
    523
    731
    media_image2.png
    Greyscale
 
However, most importantly in Lichau is his specific structure of the blower cover, wherein the upper end and lower end of the blower cover 13 adjacent to the plurality of blades 23 being configured with a first turning portion TP1 and a second turning portion TP2, respectively. Obviously, these two ends of the frame shell adjacent to the plurality of blades arranged on the periphery of the rotor shell, which is defined by the base body 19, 
Lichau does not explicitly disclose specifics regarding the base and the driving device having the magnetic structure and the stator magnetic pole group. 
Nonetheless, fan motors having the claimed structure are notoriously well known in the art, as taught by Shiozawa. Shiozawa in the same field of endeavor teaches another  blower that includes an impeller capable of rotating around a central axis extending in an up-down direction and a motor that rotates the impeller. 

    PNG
    media_image3.png
    565
    734
    media_image3.png
    Greyscale


Further, in Paragraph [0041], Shiozawa especially notes that the rotor 12 has the plurality of magnets being fixed to an outer peripheral surface of the shaft 11. The plurality of magnets have N-pole faces and S-pole faces alternately disposed. 
Likewise, in Paragraph [0042], Shiozawa also specifies: Alternatively, a single ring-shaped magnet may be used instead of the plurality of magnets. In this case, the magnet may be polarized so that the N poles and S poles are alternately disposed in the circumferential direction. 
Shiozawa then goes to describe: the stator core 131 includes a ring-shaped core back 134 and a plurality of teeth 135. The plurality of teeth 135 are radially formed to extend inward in the radial direction from an inner peripheral surface of the core back 134 toward the magnets (not illustrated) of the rotor 12. Accordingly, the plurality of teeth 135 are arranged in the circumferential direction. The coil 133 is formed by winding an electric conductor around the periphery of each tooth 135 via the insulator 132. Specifically, Shiozawa’s motor utilizes the stator structure comprising a stator magnetic group and the rotor structure having a magnetic structure that is disposed corresponding to the stator magnetic pole group.
However, most importantly in Shiozawa is his specific use of a disk-shaped cover member 50 below the motor housing 3 in the axial direction. Shiozawa, in Paragraph [0060], details: The cover member 50 contacts a lower end portion in the axial direction of the upper housing cylindrical part 32. By attaching the cover member 50 to the lower end portion of the upper housing 30, the lower surface of the upper housing 30 is covered. The cover member 50 is fixed to the upper housing 30 by using a fixing tool such as a screw (not illustrated). 
As best seen immediately above, Shiozawa evidently illustrates as how the cover member or base portion 50 comprising a first positioning portion while the top upper surface or upper shell 310 having at least a second positioning portion. Clearly, Shiozawa explicitly teaches that the upper shell 310 is being disposed corresponding to the base, as instantly claimed.
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a base portion and a motor, which is including a magnetic structure and stator magnetic pole group, as taught by Shiozawa, to the fan of Lichau, as part of an obvious combination of known prior art structures, in this case the use of a cover or base member and/or brushless motor that is including a magnetic structure and stator magnetic pole group in blower systems, to achieve predictable results, in this case, to control the fluid flow through the system. See KSR; MPEP 2141 III A.
Thus modified, one skilled in the art would have been reasonably appraised that the stator magnetic pole group would be further disposed on the base and/or at least a part of the bushing would be further protruded beyond the stator magnetic pole group and/or stator magnetic pole group would be further magnetically driving the magnetic structure to rotate the shaft and the rotor shell and/or the stator magnetic pole group would be further disposed at an outer periphery of the magnetic structure and/or the upper shell would be further disposed corresponding to the base and/or the upper shell would be further having a positioning portion corresponding to a positioning portion of the base, as instantly claimed.

Nonetheless, the use of stator magnetic pole group that are limited between the positioning portions is notoriously well-known in the art. This is evidenced by Lee which discloses a similar fan-motor assembly and describes in Paragraph [0091] how the case 180, for example, may include a first body 181 and a second body 201 coupled to each other in a surface-contacting manner to define an accommodation space therein, and coupling rods 221 protruding from one of the first body 181 and the second body 201 and inserted through the stator 230 to be coupled to another one of the first body 181 and the second body 201.
Specifically, in Paragraph [0120], Lee explicitly teaches that the stator supporting portion 205 of the second body 201, for example, being formed in a manner of protruding from an inner surface of the second body 201 in a radial direction and extending in a circumferential direction. Further, in Paragraph [0175], more specifically notes that the stator support portion 205 of the second body 201 may come in contact with an upper surface of the stator 230. Accordingly, as stated in Paragraph [0176], the stator 230 may be supported in an axial direction by the stator supporting portion 186 of the first body 181 and the stator supporting portion 205 of the second body 201, respectively. This may result in preventing a generation of a clearance.
Still further, as best seen in annotated Figure 2, Lee evidently exhibits as how the positioning portion of the upper shell, which is defined by the second body 201, and the 

    PNG
    media_image4.png
    603
    988
    media_image4.png
    Greyscale


Hence, it would have been obvious to one having ordinary skill in the art
before the effective filing date of the claimed invention to combine the teaching of
using a stator magnetic pole group at the positioning portions of the base and the upper shell, as taught by Lee, in order to prevent a generation of a clearance, as motivated by Lee in Paragraph [0176].
Thus modified, one skilled in the art would have been reasonably appraised that the positioning portion of the upper shell and the positioning portion of the base would be 
Regarding claim 2, Lichau, Shiozawa and Lee substantially disclose the fan, as claimed and detailed above. 

    PNG
    media_image5.png
    585
    909
    media_image5.png
    Greyscale
 
Additionally, as best seen immediately below, Lichau evidently illustrates that a radius RTP2 from the second turning portion TP2 to a center of the rotor shaft 4 is greater than a radius RTP1 from the first turning portion TP1 to the center of the shaft.
Regarding claim 3, Lichau, Shiozawa and Lee substantially disclose the fan, as claimed and detailed above. Additionally, as best seen immediately below, Lichau evidently illustrates as how an outer shape of the frame shell that is defined by the blower cover 13 and the motor housing wall 7 certainly comprises at least an arc surface. Thus, according to the combination, one of ordinary skill in the art would have been reasonably 

    PNG
    media_image6.png
    602
    795
    media_image6.png
    Greyscale


Regarding claims 4, 5 and 6, Lichau, Shiozawa and Lee substantially disclose the fan, as claimed and detailed above. Additionally, in Paragraph [0079], Lichau explicitly teaches that a base body 19 is being initially and essentially rotationally symmetrical, with a circumferential base body wall 20, which preferably essentially forms a hollow cone. Further, as best seen immediately below, Lichau evidently illustrates as how a diameter D1 of the rotor shell or base body 19 close to the first turning portion TP1 is less than a diameter D2 of the rotor shell or base body 19 close to the second turning portion TP2, 

    PNG
    media_image7.png
    575
    885
    media_image7.png
    Greyscale

Especially, Lichau details that fan wheel blades 23 are evenly distributed around the axis of rotation Y and are connected to the base body 19 on the base side (see Paragraphs [0082]-[0083]. Furthermore, in Paragraph [0131], Lichau expressly states the base body 19 has an essentially conical outer contour. In fact, the outer contour of the base body 19 that designates a surface of the rotor shell 19 facing the blades 23 surely comprises at least a slant surface. Thus, according to the combination, one of ordinary skill in the art would have been reasonably appraised that a surface of the rotor shell 19 facing the blades 23 comprises at least an arc surface, at least a curved surface, at least 
Regarding claim 8, Lichau, Shiozawa and Lee substantially disclose the fan, as claimed and detailed above. Additionally, as shown in annotated Figure 2, Lichau evidently demonstrates that the frame shell FS is consisting of a first sub frame shell, which is defined by the blower cover 13 and a second sub frame shell, which is defined by the motor housing wall 7. 

    PNG
    media_image8.png
    536
    888
    media_image8.png
    Greyscale

Specially, Lichau, in Paragraph [0074], further notes that the blower cover 13 having a circumferential blower cover wall 14 is being arranged on the motor housing wall 7. In fact, Lichau’s fan is designed such that the first sub frame shell, which is defined by blower cover 13, is engaged with the second sub frame shell, which is defined by the 
Regarding claim 9, Lichau, Shiozawa and Lee substantially disclose the fan, as claimed and detailed above. Additionally, as presented in annotated Figure 2 above, Lichau explicitly demonstrates as how one end of the frame shell FS or upper end of the frame shell FS is being formed with a radial shrinking structure RSS toward the first turning portion TP1, and this radial shrinking structure comprises at least an arc surface. Therefore, according to the combination, one of ordinary skill in the art would have been reasonably appraised that the radial shrinking structure RSS comprises at least an arc surface, at least a curved surface, at least a planar surface, at least a slant surface, or any combination thereof, as instantly claimed.
Regarding claim 10, Lichau, Shiozawa and Lee substantially disclose the fan, as claimed and detailed above. 

    PNG
    media_image9.png
    503
    759
    media_image9.png
    Greyscale


Regarding claim 11, Lichau, Shiozawa and Lee substantially disclose the fan, as claimed and detailed above. Additionally, as best seen immediately below, Lichau evidently illustrates  as how one end of the frame shell FS or upper end of the frame shell FS is being formed with a radial expanding structure RES from the first turning portion TP1 to the second turning portion TP2, and the radial expanding structure RES comprises at least an arc surface. at least a curved surface, at least a planar surface, at least a slant surface, or any combination thereof.

    PNG
    media_image10.png
    537
    745
    media_image10.png
    Greyscale


Regarding claim 13, Lichau, Shiozawa and Lee substantially disclose the fan, as claimed and detailed above. Additionally, as presented in annotated Figure 13 below, Lichau explicitly demonstrates as how the base portion BP32 is formed with a radial shrinking structure toward the upper end of the base portion BP32. Clearly, this radial shrinking structure RSS32 from one end of the base portion BP32 configured with the static or guide blades 34 and comprises at least a curved surface.

    PNG
    media_image11.png
    544
    764
    media_image11.png
    Greyscale


Regarding claims 15-16, Lichau, Shiozawa and Lee substantially disclose the fan, as claimed and detailed above. Additionally, as depicted in annotated Figure 2 above, Lichau explicitly teaches a screw-fixing structure. 
With respect to the particular location, i.e., a fixing structure embedded between the upper shell and the base, absent any criticality, is only considered to be the “preferred” or “optimum” positioning that a person having ordinary skill in the art at the time the invention was made would have been able to determine using routine experimentation based, among other things, on the intended use and the dimensions of the device, etc. See in re Boesch, 205 USPQ 215 (CCPA 1980).  
Consequently, one of ordinary skill in the art would surely recognize that the fixing structure directly or indirectly connects and fixes the upper shell to the base and/or the fixing structure is a screw structure or an engaging structure, as instantly claimed.
Regarding claim 21, Lichau  discloses a fan, comprising:
a fan frame (fan frame FF, as depicted in annotated Figure 2) comprising a base (base portion BP32 or inner wall 32, as presented in Paragraphs [0105]-[0106]), 
a frame shell (frame shell FS that includes a blower cover 13 and a motor housing wall 7, as discussed in Paragraph [0074]) and a plurality of static blades (guide vanes 34, see Paragraphs [0103] & [0104]), wherein the base comprises a first positioning portion, the frame shell (frame shell FS) comprises two sub frame shells (first sub frame, which is defined by the blower cover 13, and second sub frame, which is defined by the motor housing wall 7, as discussed in Paragraph [0074]) which are engaged with each other (as best seen in annotated Figure 2, the blower cover 13 and the motor housing 7 and surely engaged with each other) the static blades (static blades or guide blades 34 are undoubtedly connected between the base portion BP32 and one of the two sub frame shells, as claimed) are connected between the base (base portion BP32) and one of the two sub frame shells (see annotated Figure 2); 
a driving device (electric motor 1, as detailed in Paragraph [0112]) disposed on the base (the electric motor 1 is directly or indirectly situated on the base portion BP32) and comprising: 
a stator structure (stator 2) comprising a bushing (bushing portion BP11) and an upper shell (upper surface of the bearing area 11, as discussed in Paragraph [0073]); 
and a rotor structure (rotor 3, as seen in annotated Figure 2) disposed corresponding to the stator structure (the rotor 3 is undoubtedly corresponding to the stator 2, as discussed in Paragraphs [0066]-[0068]) and comprising: 
a first bearing and a second bearing disposed in the bushing (as stated in Paragraph [0117], the roller bearing 10 being composed of two bearing regions spaced apart from one another in the axial direction, which are accommodated in a sleeve 41, in particular surrounding the bearing outer ring) a shaft (rotor shaft 4) disposed through the first bearing and the second bearing (the rotor shaft 4 being arranged via the roller bearings 10, as depicted in annotated Figure 2 and detailed in Paragraph [0128]), 
(base body 19, as presented in Paragraphs [0082] and [0084]-[0087]) connected with the shaft (the base body 19, which is being used to designate the rotor shell, is surely connected with the rotor shaft 4, as depicted in annotated Figure 2).  
Particularly, Lichau demonstrates that the blower cover 13, which surrounds the fan wheel 8 like a spherical cap, is extending at least from the motor housing edge 12 and allowing the fan wheel 8 to rotate freely about its axis of rotation y (see Paragraphs [0073]-[0074]). 

    PNG
    media_image12.png
    609
    805
    media_image12.png
    Greyscale

Notably, in Paragraph [0061], Lichau teaches: Wie in Figur 2 dargestellt, setzt sich das Wälzlager 10 aus zwei in Axialrichtung zueinander distanzierten Lagerbereichen zusammen, die in einer, insbesondere den Lageraußenring umgebenden Hülse 41 aufgenommen sind. 
Diese Hülse 41 ist in einer Ausgestaltung drehfest mit dem Außenring eines jeden Wälzlagers verbunden. 
two axially spaced roller bearings of the rotor shaft are provided. Their outer bearing rings are preferably encompassed by the sleeve, more preferably connected to the sleeve in a rotationally fixed manner. In a 
Lichau does not explicitly disclose specifics regarding the base and the driving device having the magnetic structure and the stator magnetic pole group. 
Nonetheless, fan motors having the claimed structure are notoriously well known in the art, as taught by Shiozawa. Shiozawa in the same field of endeavor teaches another  blower that includes an impeller capable of rotating around a central axis extending in an up-down direction and a motor that rotates the impeller. 

    PNG
    media_image13.png
    657
    871
    media_image13.png
    Greyscale


Further, in Paragraph [0041], Shiozawa especially notes that the rotor 12 has the plurality of magnets being fixed to an outer peripheral surface of the shaft 11. The plurality of magnets have N-pole faces and S-pole faces alternately disposed. 
Likewise, in Paragraph [0042], Shiozawa also specifies: Alternatively, a single ring-shaped magnet may be used instead of the plurality of magnets. In this case, the magnet may be polarized so that the N poles and S poles are alternately disposed in the circumferential direction. 
Shiozawa then goes to describe: the stator core 131 includes a ring-shaped core back 134 and a plurality of teeth 135. The plurality of teeth 135 are radially formed to extend inward in the radial direction from an inner peripheral surface of the core back 134 toward the magnets (not illustrated) of the rotor 12. Accordingly, the plurality of teeth 135 are arranged in the circumferential direction. The coil 133 is formed by winding an electric conductor around the periphery of each tooth 135 via the insulator 132. Specifically, Shiozawa’s motor utilizes the stator structure comprising a stator magnetic group and the rotor structure having a magnetic structure that is disposed corresponding to the stator magnetic pole group.
However, most importantly in Shiozawa is his specific use of a disk-shaped cover member 50 below the motor housing 3 in the axial direction. Shiozawa, in Paragraph [0060], states: The cover member 50 contacts a lower end portion in the axial direction of the upper housing cylindrical part 32. By attaching the cover member 50 to the lower end portion of the upper housing 30, the lower surface of the upper housing 30 is covered. The cover member 50 is fixed to the upper housing 30 by using a fixing tool such as a screw (not illustrated). 
As best seen immediately above, Shiozawa evidently illustrates as how the cover member or base portion 50 comprising a first positioning portion while the top upper surface or upper shell 310 having at least a second positioning portion. Clearly, Shiozawa explicitly teaches that the upper shell 310 is being disposed corresponding to the base, as instantly claimed.
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a base portion and a motor, which is including a magnetic structure and stator magnetic pole group, as taught by Shiozawa, to the fan of Lichau, as part of an obvious combination of known prior art structures, in this case the use of a cover or base member and/or brushless motor that is including a magnetic structure and stator magnetic pole group in blower systems, to achieve predictable results, in this case, to control the fluid flow through the system. See KSR; MPEP 2141 III A.
Thus modified, one skilled in the art would have been reasonably appraised that the stator magnetic pole group would be further disposed on the base and/or at least a part of the bushing would be further protruded beyond the stator magnetic pole group and/or a magnetic structure would be further disposed corresponding to the stator magnetic pole group to rotate the shaft and the rotor shell, and a plurality of blades would be further arranged on a periphery of the rotor shell, as instantly claimed.
However, although the combination of Lichau and Shiozawa discloses the vast majority of Applicant’s claimed elements, it is still silent as to the fact as how the positioning portion of the upper shell and the positioning portion of the base directly 
Nonetheless, the use of stator magnetic pole group that are limited between the positioning portions is notoriously well-known in the art. This is evidenced by Lee which discloses a similar fan-motor assembly and describes in Paragraph [0091] how the case 180, for example, may include a first body 181 and a second body 201 coupled to each other in a surface-contacting manner to define an accommodation space therein, and coupling rods 221 protruding from one of the first body 181 and the second body 201 and inserted through the stator 230 to be coupled to another one of the first body 181 and the second body 201.
Specifically, in Paragraph [0120], Lee explicitly teaches that the stator supporting portion 205 of the second body 201, for example, being formed in a manner of protruding from an inner surface of the second body 201 in a radial direction and extending in a circumferential direction. Further, in Paragraph [0175], more specifically notes that the stator support portion 205 of the second body 201 may come in contact with an upper surface of the stator 230. Accordingly, as stated in Paragraph [0176], the stator 230 may be supported in an axial direction by the stator supporting portion 186 of the first body 181 and the stator supporting portion 205 of the second body 201, respectively. This may result in preventing a generation of a clearance.
Still further, as best seen in annotated Figure 2, Lee evidently exhibits as how the positioning portion of the upper shell, which is defined by the second body 201, and the positioning portion of the base, which is defined by the first body 181, directly contact the stator magnetic pole group while the stator magnetic pole group is being limited between the positioning portions, as instantly claimed. 

    PNG
    media_image4.png
    603
    988
    media_image4.png
    Greyscale

Hence, it would have been obvious to one having ordinary skill in the art
before the effective filing date of the claimed invention to combine the teaching of
using a stator magnetic pole group at the positioning portions of the base and the upper shell, as taught by Lee, in order to prevent a generation of a clearance, as motivated by Lee in Paragraph [0176].
Thus modified, one skilled in the art would have been reasonably appraised that the positioning portion of the upper shell and the positioning portion of the base would be further directly contacting the stator magnetic pole group and/or the stator magnetic pole group would be further limited between the positioning portions, as instantly claimed.
Regarding claims 22-24, Lichau, Shiozawa and Lee substantially disclose the fan, as claimed and detailed above. Additionally, as best seen immediately above, Lichau 
Further, in Paragraph [0061], Lichau explicitly teaches: Wie in Figur 2 dargestellt, setzt sich das Wälzlager 10 aus zwei in Axialrichtung zueinander distanzierten Lagerbereichen zusammen, die in einer, insbesondere den Lageraußenring umgebenden Hülse 41 aufgenommen sind. 
Diese Hülse 41 ist in einer Ausgestaltung drehfest mit dem Außenring eines jeden Wälzlagers verbunden. 
two axially spaced roller bearings of the rotor shaft are provided. Their outer bearing rings are preferably encompassed by the sleeve, more preferably connected to the sleeve in a rotationally fixed manner. In a preferred embodiment, the press-fit ribs extend essentially in the area of the sleeve between the roller bearings, so correspondingly more preferably in the axial distance area between the two roller bearings. This prevents the roller bearings from being influenced by the resulting pressing forces in the radial direction. Accordingly, the pressing forces preferably act outside the immediate area of influence.
Consequently, according to the combination, one skilled in the art would surely recognize that at least one of the first bearing and the second bearing would be disposed beyond the stator magnetic pole group and/or disposed in the lower end of the bushing and located within a range defined by the upper shell and/or disposed in the upper end of the bushing, as instantly claimed. 
11.	Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lichau in view of Shiozawa, as evidenced by Lee, and further in view of Cai (Pub. No.: CN204628094U, English translation appended).
Regarding claims 7 and 20, Lichau, Shiozawa and Lee substantially disclose the fan, as claimed and detailed above. However, the combination of Lichau, Shiozawa and Lee does not explicitly disclose that a ratio of a maximum height of the blade to a maximum height of the static blade is 1-4 and/or a ratio of a maximum height of the blade to a height of the fan is 0.3~0.7.
 
Cai successfully discloses another fan, wherein, as stated in Paragraph [0079], the height change of the stator blade 1428 matches the outlet airflow velocity of the axial flow blade 1412 at different positions to improve the rectification efficiency of the stator blade 1412. Especially, with reference to annotated Figure 17 below请参阅图17，在本实施方式中，轴流风机141符合：0.15≤H HZ≤0.5。 
Click on a word or select text for partial translations.
......
Show AlternativeClose
, Cai explicitly teaches: axial-flow blower 141 meets: 0.15≤H/HZ≤0.5;  Wherein, H is stator blade 1428 height, and HZ is the height of axial-flow leaf 1412 (see Paragraph [0093]). More specifically, in Paragraph [0094], Cai further states: if the height of the stator blade 1428 is too low, there will be no rectification effect. If the height of the stator blade 1428 is too high, the air flow pressure loss will be too high, which will be converted to excessive static pressure, which will affect the gas circulation flow, that is, the air volume will be reduced. The height range of the stationary blade 1428 is determined, which ensures that the stationary blade 1428 can achieve a better rectification effect and a large air volume.

    PNG
    media_image14.png
    342
    786
    media_image14.png
    Greyscale

Accordingly, it would have been obvious to one having ordinary skill in the art
before the effective filing date of the claimed invention to combine the teachings of

Regarding the claimed limitations “a ratio of a maximum height of the blade to a maximum height of the static blade is 1-4” (claim 7); “a ratio of a maximum height of the blade to a height of the fan is 0.3~0.7” (claim 20), it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Lichau/ Shiozawa/ Lee/Cai such that the ratio of a maximum height of the blade to a maximum height of the static blade is 1-4; the ratio of a maximum height of the blade to a height of the fan is 0.3~0.7 because such a modification would have been considered a mere design optimization which fails to patentably distinguish over the prior art. 

Response to Arguments 
12. 	Applicant's arguments filed on 04/23/2021 have been considered but are moot
because the arguments do not apply to the combination of the references being used in
the current rejection. Further, it should be noted that the newly cited and applied
reference addresses the applicant's arguments as set forth in the rejections above.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba can be reached on (571)272-4532.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L.P/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746